               Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 1 of 21




1
                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     CHRISTOPHER RICHARD CHAPIN,
11                                                     No. 2:19-cv-01256-RAJ
                             Plaintiff,
12       v.                                           ORDER
13
     THE PRUDENTIAL INSURANCE
14   COMPANY OF AMERICA, MICROSOFT
     CORPORATION, and the MICROSOFT
15
     CORPORATION WELFARE PLAN,
16
17                           Defendants.

18
19                                        I.    INTRODUCTION

20            This matter comes before the Court on two motions. Defendant The Prudential

21   Insurance Company of America (“Prudential”) filed a motion for summary judgment on

22   Plaintiff Christopher Richard Chapin’s (“Plaintiff”) ERISA claims for long-term

23   disability (“LTD”) benefits and equitable relief. Dkt. # 44. On the same day, Plaintiff

24   filed a motion for judgment on the Administrative Record (“AR”) under Fed. R. Civ. P.

25   52 on those same claims against Prudential. Dkt. # 49.

26            Having thoroughly reviewed the parties’ submissions, the administrative record,

27   and applicable law, the Court DENIES Prudential’s cross-motion for summary judgment

28   ORDER – 1
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 2 of 21




1    and GRANTS Plaintiff’s motion for judgment on the administrative record. The Court
2    first addresses Prudential’s motion for summary judgment. Dkt. # 44.
3
4                                II.    SUMMARY JUDGMENT
5           Summary judgment is appropriate if there is no genuine dispute as to any material
6    fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
7    56(a). The moving party bears the initial burden of demonstrating the absence of a
8    genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
9    Where the moving party will have the burden of proof at trial, it must affirmatively
10   demonstrate that no reasonable trier of fact could find other than for the moving party.
11   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where
12   the nonmoving party will bear the burden of proof at trial, the moving party can prevail
13   merely by pointing out to the district court that there is an absence of evidence to support
14   the non-moving party’s case. Celotex Corp., 477 U.S. at 325. If the moving party meets
15   the initial burden, the opposing party must set forth specific facts showing that there is a
16   genuine issue of fact for trial to defeat the motion. Anderson v. Liberty Lobby, Inc., 477
17   U.S. 242, 250 (1986). The court must view the evidence in the light most favorable to
18   the nonmoving party and draw all reasonable inferences in that party’s favor. Reeves v.
19   Sanderson Plumbing Prods., 530 U.S. 133, 150-51 (2000).
20          In its pending motion, Prudential moves for summary judgment on Plaintiff’s
21   ERISA claims for LTD benefits pursuant to ERISA § 502(a)(1)(B), 29 U.S.C.
22   § 1132(a)(1)(B) and equitable relief pursuant to § 1132(a)(3). Dkt. # 44 at 7; Dkt. # 1 at
23   22-24. Under § 1132(a)(1)(B), a beneficiary may bring a civil action to “recover benefits
24   due to him under the terms of his plan, to enforce his rights under the terms of the plan,
25   or to clarify his rights to future benefits under the terms of the plan.” Under 29 U.S.C.
26   § 1132(a)(3), a beneficiary may bring a civil action “to enjoin any act or practice which
27   violates any provision of this subchapter or the terms of the plan, or (B) to obtain other
28   ORDER – 2
              Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 3 of 21




1    appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions
2    of this subchapter or the terms of the plan.”
3           As Plaintiff correctly observes, the dispositive question before the Court for
4    Plaintiff’s first claim is whether the evidence in the administrative record shows that
5    Chapin has a disability under the terms of the Plan. Dkt. # 52 at 2. Whether Plaintiff is
6    disabled is a genuine issue of material fact that requires a review of the evidence. See
7    Gordon v. Metro. Life Ins. Co., 747 F. App’x 594, 595 (9th Cir. 2019) (holding that
8    “because the parties have produced conflicting medical opinions regarding [the
9    plaintiff’s] disability, those opinions create a genuine dispute of material fact”). The
10   medical opinions provided by both parties here create a genuine dispute of material fact.
11   See AR at 55-56, 97-100, 112, 118-122. Because the Court cannot decide whether
12   Plaintiff is disabled as a matter of law without considering the evidence, Prudential is not
13   entitled to summary judgment on this claim. See 477 U.S. at 323. The Court therefore
14   DENIES Prudential’s motion for summary judgment as to Plaintiff’s claim for benefits
15   under ERISA 29 U.S.C. § 1132(a)(1)(B).
16          With respect to Plaintiff’s second claim, Prudential argues that it is entitled to
17   summary judgment because the claim is “impermissibly duplicative” of Plaintiff’s first
18   claim for benefits. Dkt. # 44 at 24. The Court disagrees. This Court has noted that
19   although a plaintiff is barred from seeking duplicative relief in an ERISA action, a
20   plaintiff is not barred from seeking different remedies under § 1132(a)(3) and
21   § 1132(a)(1)(B). See Hancock v. Aetna Life Ins. Co., 251 F. Supp. 3d 1363, 1369, 1371-
22   72 (W.D. Wash. 2017) (“[Plaintiff] is not precluded from bringing a Section 1132(a)(3)
23   claim simply because she also brings a Section 1132(a)(1)(B) claim . . . .”); see also Zisk
24   v. Gannett Co. Income Prot. Plan, 73 F. Supp. 3d 1115, 1118 (N.D. Cal. 2014) (“Courts
25   of this district have found that (a)(3) claims remain viable even when an (a)(1)(B) claim
26   is asserted, particularly where the relief sought in connection with each claim is
27   distinct.”).
28   ORDER – 3
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 4 of 21




1           Here, Plaintiff distinguishes the equitable relief he is seeking under § 1132(a)(3) to
2    declaratory and injunctive relief compelling Prudential “to correct their claims-handling
3    policies” to ensure that he will not be deprived of a full and fair review of claims within
4    the required timelines. Dkt. # 1 at 24-25. Because these remedies are not available under
5    § 1132(a)(1)(B), which provides only for recovery of benefits due under the terms of a
6    plan, enforcement of rights under the terms of the plan, or clarity on rights to future
7    benefits, the remedies sought in Plaintiff’s two claims are not duplicative. The Court
8    therefore denies Prudential’s motion for summary judgment on Plaintiff’s second claim
9    against Prudential seeking declaratory and injunctive relief pursuant to 29 U.S.C.
10   § 1132(a)(3).
11                    III.   JUDGMENT ON THE ADMINISTRATIVE RECORD
12          On November 25, 2019, Plaintiff submitted the administrative record under seal.
13   Dkt. # 26. On February 19, 2020, Plaintiff and Defendants Microsoft and Microsoft
14   Corporation Welfare Plan settled Plaintiff’s STD claims and moved the Court to dismiss
15   these claims with prejudice. Dkt. # 34. The Court granted the motion. Dkt. # 35. On
16   May 8, 2020, Plaintiff filed the pending motion for judgment on the administrative record
17   pursuant to Rule 52. Dkt. # 49. The Court now issues the following findings of fact and
18   conclusions of law with respect to Plaintiff’s two remaining ERISA claims seeking LTD
19   benefits and injunctive relief.
20          A.       FINDINGS OF FACT
21      1. Plaintiff has been employed as a software engineer by Microsoft from 2011 to the
22          present. Dkt. # 1 ¶ 12.
23      2. Prudential is an insurer that administers claims for short term disability (“STD”)
24          benefits under Microsoft’s STD Payroll Policy and administers and insures LTD
25          benefit claims on behalf of Microsoft and the Microsoft Employee Welfare Plan
26          (the “Plan”). Id. ¶ 8.
27      3. Prudential issued the LTD Insurance Policy, which is governed by ERISA, to
28   ORDER – 4
            Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 5 of 21




1         Plaintiff in connection with the Plan. Id. ¶¶ 14-15.
2      4. Prudential defines “disability” as related to its LTD Insurance Policy accordingly:
3         You are disabled when Prudential determines that, due to your sickness or injury:
          • You are unable to perform the material and substantial duties of your regular
4
            occupation, or you have a 20% or more loss in your monthly earnings; and
5         • You are under the regular care of a doctor; and
6         After 24 months of payments, you are disabled when Prudential determines that
          due to the same sickness or injury:
7         • you are unable to perform the duties of any gainful occupation for which you
8            are reasonably fitted by education, training or experience; and
          • you are under the regular care of a doctor.
9
          AR 180 (emphasis in original).
10
       5. The term “regular occupation” is defined as “the occupation you are routinely
11
          performing when your disability begins. Prudential will look at your occupation
12
          as it is normally performed instead of how the work tasks are performed for a
13
          specific employer or at a specific location.” Id.
14
       6. Under the plan, “[d]isabilities which, as determined by Prudential, are due in
15
          whole or part to mental illness have a limited pay period.” AR 932.
16
17               Mental illness means a psychiatric or psychological condition regardless of
                 cause. Mental illness includes but is not limited to schizophrenia,
18               depression, manic depressive or bipolar illness, anxiety, somatization,
                 substance related disorders and/or adjustment disorders or other conditions.
19               These conditions are usually treated by a mental health provider or other
20               qualified provider using psychotherapy, psychotropic drugs, or other
                 similar methods of treatment as standardly accepted in the practice of
21               medicine.
22     7. As a Microsoft software engineer, Plaintiff worked on a team that powered “one of
23        the largest scale services in the Office” with “35-40 million business seats on the
24        service.” Id. at 749. In his role, he was focused on “experimentation, live site
25        analysis, automation design and implementation to monitor and validate e2e
26        functionality, availability, capacity, freshness and performance of [the] large
27        database.” Id. His job description called for “[e]xceptional test aptitude, customer
28   ORDER – 5
            Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 6 of 21




1         focus and expertise in formal and informal testing techniques as well as quality
2         measurement.” Id.
3      8. On March 19, 2018, Plaintiff went to his primary care physician, Dr. Wallace
4         Hodges. Id. at 29. Plaintiff reported anxiety and insomnia to Dr. Hodges related
5         to “a supervisor who ‘bullies’” him.” Id. Plaintiff said he “worries constantly
6         about work . . . can’t turn his brain off at night and is consequently only getting
7         about 4 hours sleep/night.” Id. In his physical examination of Plaintiff, Dr.
8         Hodges noted that he was “alert, attentive, intact memory, judgment,
9         concentration,” and “[n]ormal affect, mood,” as well as normal speech, thought
10        content, and processes. Id. at 31. In his Plan of Care, Dr. Hodges noted that “[i]n
11        my experience, an inimical supervisor is one of the most inimical problems found
12        in the workplace. Treating [Plaintiff’s] mood deterioration cannot be done
13        effectively without changing the environment.” Id. Dr. Hodges recommended
14        that Plaintiff “separate himself from his hostile work environment, initially with
15        short term disability.” Id. at 31-32. He noted that given Plaintiff’s
16        “circumstances,” this was healthier than medication. Id. at 32. Dr. Hodges
17        recommended that Plaintiff consult with a psychiatrist for further evaluation. Id.
18        at 31.
19     9. March 20, 2018 was Plaintiff’s last day of work. Id. at 15.
20     10. On March 22, 2018, Dr. Robert B. Olsen, a doctor of internal medicine and
21        psychiatry, conducted an initial evaluation of Plaintiff, who had been referred to
22        him through Dr. Hodges. AR at 102. Plaintiff reported that he was unable to
23        perform his job, and described various problems including depression, anxiety,
24        insomnia, nervousness, loss of appetite, decreased sexual desire, and suicidal
25        thoughts. Id. In the evaluation notes, Dr. Olsen described Plaintiff’s struggles at
26        work following negative feedback and a poor performance review as the source of
27
28   ORDER – 6
            Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 7 of 21




1         his ailments. Id. at 103. Plaintiff reported the onset of depression and anxiety
2         beginning in September 2017. Id. at 104-05.
3      11. Dr. Olsen diagnosed Plaintiff with Depression Disorder, Other Trauma or Stressor
4         Related Disorder, due to occupational harassment, and Cognitive Disorder due to
5         depression and several months of occupational harassment and sleep deprivation.
6         Id. at 112.
7      12. Dr. Olsen conducted a mental status examination of Plaintiff during the visit. Id.
8         at 47-48. Dr. Olsen gave Plaintiff a 10/10 on orientation, noted that he was able to
9         repeat four disparate items immediately; complete serial sevens and spell a five-
10        letter work forwards and backwards adequately; recall four out of four disparate
11        items following several minute delay; name the last seven presidents in order; and
12        successfully complete other tasks. Id.
13     13. He also wrote that “Mr. Chapin is advised that he should not return or attempt to
14        return to employment at the Microsoft Corporation; that should he do so, he is
15        placing his mental and physical health in jeopardy.” Id.
16     14. Dr. Olsen noted that recovery was anticipated “within 6-12 weeks.” Id.
17     15. Dr. Olsen provided material on workplace bullying and its impact on health
18        outcomes in his evaluation notes. Id. at 49-51.
19     16. On May 9, 2018, Dr. Margaret “Lisa” Frank, a psychiatrist, reviewed Plaintiff’s
20        medical file, including some visit notes from Dr. Hodges and Dr. Olsen, on behalf
21        of Prudential. Id. at 55. Dr. Frank concluded that “there is no evidence to support
22        a functionally impairing condition.” Id. at 55. Specifically, she noted that
23        although Dr. Hodges and Dr. Olsen diagnosed Plaintiff with anxiety, “neither
24        provider gives sufficient evidence to support impairment due to anxiety.” Id. at
25        54.
26     17. On June 12, 2018, Dr. Frank provided an addendum to her original report after
27        reviewing additional information from Dr. Olsen. Id. at 56. In it, she again
28   ORDER – 7
            Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 8 of 21




1         concluded that “the clinical evidence does not provide support for functional
2         impairment due to the claimant’s diagnosed psychiatric condition of anxiety
3         disorder,” even in light of the additional information. Id. Dr. Frank noted “a
4         significant lack of objective data.” Id.
5      18. On June 21, 2018, Dr. Olsen conducted testing of Plaintiff’s cognitive abilities.
6         Id. at 97-100. Dr. Olsen conducted the North American Adult Reading Test and
7         additional tests examining “sustained attention, working memory, information
8         processing, decision speed and psychomotor speed.” Id. at 97-98. Plaintiff scored
9         within the average range in verbal learning and recall for simple information, but
10        “major deficits” were demonstrated in psychomotor speed as well as immediate
11        and delayed recall. Id. at 98. On tests assessing his immediate and delayed recall,
12        Plaintiff’s scores of 12/24 on immediate recall and 9/12 on delayed recall
13        indicated that he was “moderately impaired.” Id. at 97. The results of Plaintiff’s
14        selective attention tests were “consistent, consistently slow, even ponderous.” Id.
15        Dr. Olsen noted that Plaintiff “appeared to lose sequential track of the next target,”
16        and had “difficulty scanning and locating the target” on Trail Making Tests, where
17        Plaintiff’s performance was in the 16th percentile for the first trial and in the 20th
18        percentile for the second. Id. at 97-98.
19     19. Dr. Olsen noted that a test for “effort and possible feigning” was conducted and
20        revealed that Plaintiff’s performance was “credible,” and there was no evidence of
21        negative response bias or reduced effort or feigning. Id. at 97-98.
22     20. On October 4, 2018, Dr. Olsen provided an addendum with material “to document
23        and quantify the symptoms of [Plaintiff’s] cognitive impairment which prevent
24        [Plaintiff] from returning to gainful employment at Microsoft.” AR at 98. Dr.
25        Olsen provided test results from on June 21, 2018 “as a limited measure of
26        [Plaintiff’s] current degree of cognitive impairment.” Id. at 97. Dr. Olsen also
27        noted that the tests “do not represent a complete neuropsychiatric battery; rather
28   ORDER – 8
            Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 9 of 21




1         the tests were chosen to examine sustained attention, working memory,
2         information processing, decision speed, and psychomotor speed.” Id. at 97-98.
3         Dr. Olsen states that “[m]ore complex testing of executive functioning can be done
4         if requested.” Id. at 98.
5      21. Dr. Olsen also refuted Dr. Frank’s earlier assessment that there was a lack of
6         evidence supporting Plaintiff’s functional impairment due to anxiety. Id. at 100.
7      22. Between March and October 2018, Dr. Olsen treated Plaintiff six times: March 23,
8         June 1, June 26, August 15, September 24, and October 24. Id. at 94.
9      23. On October 15, 2018, Plaintiff’s therapist, Diane Schachter, LMFT, submitted a
10        letter to the Prudential Appeals Unit confirming her agreement with Dr. Olsen’s
11        diagnosis of depression, anxiety, and occupational post-traumatic stress. Id. at 68.
12     24. She further explained that “[t]hese symptoms which we are treating lead to
13        [Plaintiff’s] cognitive impairment. He describes consistent sleep deprivation,
14        nightmares, suicidal ideation, and fear of losing his job.” Id. She noted that
15        Plaintiff follows “the CALM meditation program to deepen his facility with
16        meditation and mindfulness,” and is “active with processing his feeling and
17        thoughts,” as part of his recovery efforts. Id.
18     25. On December 13, 2018, Dr. Jeremy B. Hertza, a neuropsychologist contracted by
19        Prudential, provided a peer review regarding Plaintiff. He reviewed information
20        provided by Plaintiff, initial evaluation notes from Dr. Olsen, a statement and
21        clinical visit summaries from Dr. Hodges, letters from Dr. Frank, and a letter from
22        Ms. Schachter. Id. at 118.
23     26. Dr. Hertza noted that much of Dr. Olsen’s reports and notes were illegible but
24        concluded that “the documentation provided for review does not convincingly
25        support psychiatric or cognitive impairment of a severity as to preclude gainful
26        activity and as such, no neuropsychological restrictions and limitations are
27
28   ORDER – 9
           Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 10 of 21




1         recommended at this time.” Id. at 120. Dr. Hertza further noted the absence of
2         “independent and validated measurable clinical evidence.” Id. at 121.
3      27. In support of his conclusion, he explained that (1) Dr. Olsen is not a
4         neuropsychologist, and (2) because Dr. Olsen is a treating provider, “the measures
5         performed cannot be considered independent.” Id. He further noted that on
6         March 9, 2018, Plaintiff “present[ed] with a mental status that is well within
7         functional limits” based on the fact that he was neatly dressed, alert, attentive, his
8         memory was intact, and he had a normal mood, affect, speech, thought content and
9         processes, as described by Dr. Olsen during the visit. Id. at 122.
10     28. Dr. Hertza also concluded that Ms. Schacther did not provide “measurable clinical
11        evidence of either cognitive impairment of psychiatric impairment that would
12        preclude working.” Id.
13     29. On January 9, 2019, Dr. Olsen provided a response objecting to Dr. Hertza’s
14        review of the record. Id. at 139. Dr. Olsen argued that he had, indeed, provided
15        “objective data of cognitive impairment,” and that he offered to provide “more
16        sophisticated testing should such be requested.” Id.
17     30. Dr. Olsen also noted in his response that clinical depression “is a brain disease”
18        and that “[c]ognitive impairment is a core symptom of depressive disorders.” Id.
19        at 43.
20     31. On January 22, 2019, Dr. Hertza reviewed and provided a response to Dr. Olsen’s
21        January 9, 2019 letter. Id. at 114. Dr. Hertza concluded that his “original opinion
22        remains intact,” based on a “lack of congruence between the documentation and
23        claimant’s reports.” Id. He further explained that
24
                   [it] can easily be remedied with an independent and comprehensive
25                 assessment of both psychological and neurocognitive functionality with
                   multiple stand-alone and embedded validity measures (which is the current
26                 clinical standard for cases such as this with a disability component). If the
27                 claimant is indeed globally debilitated from both a psychiatric and

28   ORDER – 10
           Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 11 of 21




                  cognitive perspective, such an assessment will clearly provide definitive
1
                  support, which is lacking in the current documentation provided for review.
2                 Without such independent and validated, measurable evidence, my original
                  concerns remain.
3
4         Id.
       32. Dr. Hertza reiterated his view that “this testing cannot be considered independent,
5
          as Dr. Olsen is the treating provider. Id. He concluded his letter by pointing to the
6
          “disparity between claimant’s reports and the lack of validated clinical evidence in
7
          the cumulative documentation to support such global and severe debility as to
8
          reasonably preclude all gainful activity.” Id. He again stated that this “can be
9
          easily remedied with an independent and comprehensive assessment of both
10
          psychological and neurocognitive functionality with multiple stand-alone and
11
          embedded validity measures.” Id.
12
       33. On April 22, 2019, Plaintiff’s counsel submitted a voluntary supplemental appeal
13
          of Prudential’s January 3, 2019 decision upholding the denial of Mr. Chapin’s
14
          claims for STD. Id. at 134. Plaintiff’s counsel argued that Prudential wrongly
15
          dismissed Dr. Olsen’s opinions and failed to identify any evidence showing
16
          Plaintiff is capable of performing his job duties at Microsoft. Id. at 135.
17
       34. On the same day, Plaintiff’s counsel also filed a claim for LTD benefits “for the
18
          same reasons he is disabled under the STD Policy,” noting that Dr. Olsen
19
          “tentatively estimates [Plaintiff’s] disability will persist for approximately two
20
          years.” Id. at 135; see also id. at 161.
21
       35. On May 8, 2019, Prudential stated that additional information was necessary to
22
          determine Plaintiff’s eligibility for benefits. Id. at 345. Prudential requested the
23
          following:
24
25        • Education and Employment History Request (to be completed by Plaintiff);
          • Activities of Daily Living Questionnaire (to be completed by Plaintiff);
26
          • Medical and Psychiatric Authorizations (to be completed by Plaintiff);
27        • Reimbursement Agreement (to be completed by Plaintiff);

28   ORDER – 11
           Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 12 of 21




          • Mental Status Examination (to be completed by Plaintiff’s doctor); and
1
          • All outstanding medical records from all treating providers for the prior 60 days.
2
3      36. On May 27, 2019, Prudential sent Plaintiff a letter nothing that it was unable to

4         make a determination on his claim at that time because it had not received the

5         necessary information. Id. at 305. It requested the same forms and records

6         requested in the May 8 letter. Id. at 306. Prudential noted that it would require

7         additional time to review the claim. Id.

8      37. On June 5, 2019, Plaintiff provided Prudential with the forms requested by

9         Prudential. Id. at 275. Plaintiff also informed Prudential that its “failure to affirm

10        or deny coverage for [his] LTD claim within 45 days violates [his] right to full and

11        fair review of his LTD claim under 29 C.F.R. § 2560.503-1(1)(3). Id. The plan

12        permits a maximum extension of two 30-day extensions of this deadline, for a

13        maximum total period of 105 days to determine LTD claims.

14     38. The same day, Prudential wrote to Plaintiff’s counsel, indicating that Plaintiff had

15        not yet provided information necessary for Plaintiff’s appeal, despite Plaintiff’s

16        counsel’s May 16, 2019 representation that such information would be

17        forthcoming. Id. at 467. Prudential noted that it was Plaintiff’s “responsibility to

18        provide all information that all requirements under the STD policy have been

19        met.” Id.

20     39. On June 14, 2019, Plaintiff via counsel, sent Prudential a letter alleging that

21        Prudential’s failure to respond to Plaintiff’s LTD claim within 45 days of April 22,

22        2019, which was June 6, 2019, “violates the Department of Labor’s regulation

23        enforcing Mr. Chapin’s right under ERISA to full and fair review of his LTD

24        claim,” pursuant to 29 C.F.R. § 2560.503-l(f)(3). Id. at 715.

25     40. On June 17, 2019, Prudential sent a letter to Plaintiff’s counsel stating that it had

26        not received Plaintiff’s medical records past October 4, 2018 except for an

27        October 15, 2018 from Ms. Schachter. Id. at 465. Prudential stated it would

28   ORDER – 12
           Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 13 of 21




1         provide Plaintiff additional time to remit the necessary information. Id. If
2         Prudential did not receive the information, it would proceed with a review of
3         Plaintiff’s claim based on information on file as of July 23, 2019. Id. Prudential
4         noted that “[a]ll time frames for the review of Mr. Chapin’s appeal will be
5         suspended until the earlier of the receipt of the information requested or the end of
6         the additional 45-day period allowed for [Plaintiff] to supply such information.”
7         Id.
8      41. On June 19, 2019, Prudential stated that it was unable to make a determination on
9         the claim and required an extension of time to complete the review. Id. Prudential
10        also stated that it needed a “Mental Status Examination as well as complete
11        records from all treating providers from March 1, 2019 forward.” Id.
12     42. On July 1, 2019, Plaintiff’s counsel sent Prudential a letter stated that Prudential
13        was delaying determination of Plaintiff’s benefits by asking for information that
14        had already been provided by Plaintiff. Id. Plaintiff’s counsel asked Prudential to
15        explain if it disputed Plaintiff’s entitlement to LTD benefits and, if so, why. Id.
16        Plaintiff’s counsel also asked Prudential to state what medical information it relied
17        upon to refuse to pay LTD benefits to Plaintiff. Id. Plaintiff’s counsel requested
18        that Prudential answer these questions within 14 days. Id.
19     43. On July 11, 2019, Prudential again sent Plaintiff a letter informing him that it was
20        unable to make a determination on his claim and would need more time. Id. at
21        338.
22     44. On July 31, 2019, Prudential sent a letter to Plaintiff’s counsel to inform him that
23        Plaintiff needed to undergo an Independent Medical Examination (“IME”) as part
24        of Prudential’s appellate review. Id. at 336. Prudential scheduled such an exam
25        for August 27, 2019. Id.
26
27
28   ORDER – 13
              Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 14 of 21




1        45. On August 9, 2019, Plaintiff filed suit in this Court seeking STD and LTD, over a
2             year after Plaintiff claimed STD benefits and over 15 weeks after Plaintiff claimed
3             LTD benefits. 1 Id. at 290-91.
4        46. Following Plaintiff’s and Microsoft’s settlement of STD claims, Microsoft
5             confirmed that Plaintiff exhausted his STD benefits on September 19, 2018. See
6             Dkt. # 50-1.
7             B.     CONCLUSIONS OF LAW
8    1. Plaintiff is entitled to seek benefits pursuant to 29 U.S.C. § 1132(a)(1)(B).
9             Pursuant to 29 U.S.C. § 1132(a)(1)(B), a participant or beneficiary of an ERISA-
10   governed health plan may “recover benefits due to him under the terms of his
11   plan . . . enforce his rights under the terms of the plan . . . [and] clarify his rights to future
12   benefits under the terms of the plan.” The parties do not dispute that Plaintiff is a
13   “participant” in such a “plan” as defined by 29 U.S.C. § 1002(7) and is thereby entitled to
14   seek benefits under § 1132(a)(1)(B).
15   2. Under Rule 52, the Court evaluates the persuasiveness of conflicting evidence.
16            Under Federal Rule of Civil Procedure 52, “an action [may be] tried on the facts
17   without a jury.” Fed. R. Civ. P. 52(a)(1). “In a trial on the record, but not on summary
18   judgment, the judge can evaluate the persuasiveness of conflicting testimony and decide
19   which is more likely true.” Kearney v. Standard Ins. Co., 175 F.3d 1084, 1095 (9th Cir.
20   1999).
21   3. The Court conducts a de novo review of the administrative record.
22            The Court reviews a denial of benefits challenged under this provision under a de
23   novo standard, as agreed by the parties (Dkt. # 34 at 12; Dkt. # 26 at 18). See Firestone
24
     1
25    The parties stipulated that Plaintiff’s current claim for LTD benefits under the plan was
     “deemed denied” under ERISA and the plan, and the Plaintiff has exhausted his
26   administrative remedies with respect to his current claim for LTD benefits under the Plan.
27   Dkt. # 30 ¶ 8.

28   ORDER – 14
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 15 of 21




1    Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989) (“[A] denial of benefits
2    challenged under § 1132(a)(1)(B) is to be reviewed under a de novo standard unless the
3    benefit plan gives the administrator or fiduciary discretionary authority to determine
4    eligibility for benefits . . . .”); WAC § 284-96-012(1)(“No disability insurance policy may
5    contain a discretionary clause.”); Mirick v. Prudential Ins. Co. of Am., 100 F. Supp. 3d
6    1094, 1097 (W.D. Wash. 2015) (“Washington State law invalidates the attempt to grant
7    deference to [the plan administrator’s] claim decision.”). The Court does not give
8    deference to the plan administrator’s decision when conducting a de novo review of the
9    record but “rather determines in the first instance if the claimant has adequately
10   established that he or she is disabled under the terms of the plan.” Muniz v. Amec Const.
11   Mgmt., Inc., 623 F.3d 1290, 1295-96 (9th Cir. 2010). The Court must make reasonable
12   inferences where appropriate in evaluating the persuasiveness of each party’s arguments.
13   Reetz v. Hartford Life & Accident Ins. Co., 294 F. Supp. 3d 1068, 1078 (W.D. Wash.
14   2018).
     4. Plaintiff has the burden of proof to show he is entitled to benefits by a
15
        preponderance of evidence.
16          When a district court reviews a plan administrator’s decision under de novo
17   review, “[t]he claimant has the burden of proving by a preponderance of the evidence that
18   he was disabled under the terms of the plan.” Armani v. Nw. Mut. Life Ins. Co., 840 F.3d
19   1159, 1162–63 (9th Cir. 2016); Muniz v. Amec Const. Mgmt., Inc., 623 F.3d 1290, 1294
20   (9th Cir. 2010). The burden of establishing something by a “preponderance of evidence”
21   requires the trier of fact “to believe that the existence of a fact is more probable than its
22   nonexistence before [he] may find in favor of the party who has the burden to persuade
23   the [judge] of the fact’s existence.” Concrete Pipe & Prod. of California, Inc. v. Constr.
24   Laborers Pension Tr. for S. California, 508 U.S. 602, 622 (1993).
25   5. Plaintiff presented evidence of disability as defined by the Plan.
26          Plaintiff provided the opinions of his primary care physician, psychiatrist, and
27   therapist and objective testing of Plaintiff’s cognitive functionality. The opinions of the
28   ORDER – 15
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 16 of 21




1    two treating doctors and therapist were consistent in concluding that Plaintiff suffered
2    from depression and anxiety, which resulted in cognitive impairment. Their view was
3    supported by objective testing conducted by Plaintiff’s psychiatrist. Id. at 97-101. The
4    Court finds this evidence to be compelling at the outset.
5           The second step in the analysis requires an evaluation of whether the cognitive
6    impairment renders Plaintiff “disabled” under the terms of the Plan. To establish
7    entitlement for the first 24 months, Plaintiff must establish that he is unable to perform
8    the material and substantial duties of his regular occupation, regardless of specific
9    employer or location. See AR at 180. The Court finds that the evidence supports that
10   Plaintiff’s cognitive impairment precluded him from performing his duties as a software
11   engineer engaged in the type of work he had been doing, which included cognitively
12   demanding tasks including “experimentation, live site analysis, automation design and
13   implementation to monitor and validate e2e functionality,” and required “[e]xceptional
14   test aptitude, customer focus and expertise in formal and informal testing techniques as
15   well as quality measurement.” Id. at 749. The results of Dr. Olsen’s June 21, 2018
16   testing revealed significant deficits in psychomotor speed, attention, and immediate and
17   delayed recall that would preclude Plaintiff from performing the material and substantial
18   duties of his regular occupation. Id. at 98.
19   6. Prudential’s reliance on pure paper review is minimally persuasive.
20          Prudential’s failure to have its own independent doctors conduct an exam of
21   Plaintiff or perform functionality testing undermines Prudential’s position. See, e.g.,
22   Reetz v. Hartford Life & Accident Ins. Co., 294 F. Supp. 3d 1068, 1083 (W.D. Wash.
23   2018) (finding that doctor’s report was “minimally persuasive” because she did not
24   examine the claimant in person). Indeed, the Ninth Circuit has found that a “pure paper”
25   review of claimant’s medical condition “raise[s] questions about the thoroughness and
26   accuracy of the benefits determination.” Montour v. Hartford Life & Acc. Ins. Co., 588
27   F.3d 623, 634 (9th Cir. 2009) (internal quotations and citation omitted).
28   ORDER – 16
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 17 of 21




1           Several significant omissions further undermine the reliability of Dr. Frank’s
2    paper review. First, Dr. Frank’s conclusion was based on an incomplete review of the
3    medical records because it omitted any discussion of Dr. Olsen’s testing of Plaintiff on
4    June 21, 2018. See AR at 57. Dr. Frank also failed to address Plaintiff’s diagnosis of
5    depression and traumatic stress disorder and focused solely on Plaintiff’s anxiety in her
6    discussion of cognitive impairment. Id. at 51. Similarly, as noted above, Dr. Hertza’s
7    disregard of Dr. Olsen’s opinion based on a presumption of bias and dismissal of Dr.
8    Olsen’s testing because he is a psychiatrist and not a neuropsychologist also raise
9    questions about the reliability of Dr. Hertza’s peer review.
10          The Court finds the observations and findings of Plaintiff’s treating doctors who
11   were able to “personally [] observe the effects of [his condition] and assess the credibility
12   of his reports of pain” to be more persuasive than those of Defendant’s consultants.
13   Rabbat v. Standard Ins. Co., 894 F. Supp. 2d 1311, 1322 (D. Or. 2012).
14          Here, Prudential denied Plaintiff’s claim based on the opinions of two consultants
15   who had never met or examined Plaintiff and who inappropriately concluded that the
16   treating doctors’ opinions should be discounted. The Court therefore finds that Plaintiff’s
17   doctors are more probative and reliable than those contracted by Prudential to conduct
18   paper reviews of medical records.
19   7. Prudential failed to meet its fiduciary duty to investigate Plaintiff’s claims.
20          Although Plaintiff carries the burden of demonstrating that he is entitled to
21   benefits, plan administrators have a fiduciary duty to conduct an adequate investigation
22   when considering a claim for benefits. Cady v. Hartford Life & Accidental Ins. Co., 930
23   F.Supp.2d 1216, 1226 (D. Idaho 2013); see also Booton v. Lockheed Med. Ben. Plan, 110
24   F.3d 1461, 1463 (9th Cir. 1997) (“[W]hat C.F.R. § 2560.503–1(g) ] calls for is a
25   meaningful dialogue between ERISA plan administrators and their beneficiaries.... [I]f
26   the plan administrators believe that more information is needed to make a reasoned
27   decision, they must ask for it.”). Here, Dr. Hertza repeatedly stated that an independent
28   ORDER – 17
                Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 18 of 21




1    testing could very easily confirm or deny the validity of testing if necessary. Id. at 114.
2    Dr. Olsen too acknowledged that the testing he conducted did not “represent a complete
3    neuropsychiatric battery” and that “[m]ore complex testing of executive functioning can
4    be done if requested.” Id. at 97-98. But Prudential took no such action in its initial
5    review and did not request any additional testing until seven months after Dr. Hertza
6    conducted his peer review. Id. at 118. Nonetheless, it rejected the opinions of Plaintiff’s
7    treating doctor, who specializes in psychiatry, Plaintiff’s psychiatrist, and Plaintiff’s
8    therapist—all of whom reached the same conclusions as to Plaintiff’s inability to meet
9    the demands of his job.
10          The Court finds that Prudential failed to engage in meaningful dialogue with
11   Plaintiff or meet its fiduciary duty to conduct an adequate investigation on this claim.
12   Indeed, a plan administrator may not “shut [its] eyes to readily available information
13   when the evidence in the record suggests that the information might confirm the
14   beneficiary’s theory of entitlement.” Rodgers v. Metropolitan Life Ins. Co., 655
15   F.Supp.2d 1081, 1087 (N.D.Cal. 2009) (citations omitted).
16   8. Prudential ignored the opinions of Plaintiff’s treating doctors and therapist.
17          Although the opinion of a treating physician is not necessarily accorded greater
18   deference than that of an independent medical consultant, plan administrators “may not
19   arbitrarily refuse to credit a claimant’s reliable evidence, including the opinions of a
20   treating physician.” Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003).
21   In fact, on de novo review, a court may “take cognizance of the fact . . . that a given
22   treating physician has ‘a greater opportunity to know and observe the patient’ than a
23   physician retained by the plan administrator.” Jebian v. Hewlett-Packard Co. Employee
24   Benefits Org. Income Prot. Plan, 349 F.3d 1098, 1109 (9th Cir. 2003) (quoting 538 U.S.
25   at 834).
26          Here, Prudential claims that “[t]he record is clear that Plaintiff can be a capable
27   software engineer, or at least he has no mental illness or other sickness that prevents him
28   ORDER – 18
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 19 of 21




1    from doing so.” Dkt. # 51 at 6. Prudential could only reach this conclusion by ignoring
2    the opinions of Plaintiff’s treating doctor, psychiatrist, and therapist. Wholesale rejection
3    of a treating doctor’s opinion without reason is unjustifiable. See 538 U.S. at 834. It is
4    also inexplicable here, where Prudential has failed to identify any inconsistencies or
5    errors in the diagnoses or opinions presented. “[I]n refusing a claimant’s reliable
6    evidence, the plan administrator should themselves be crediting reliable evidence that
7    conflicts with a treating physician’s evaluation.” James v. AT & T W. Disability Benefits
8    Program, 41 F. Supp. 3d 849, 874 (N.D. Cal. 2014), judgment entered, No. 12-CV-
9    06318-WHO, 2014 WL 4068224 (N.D. Cal. July 18, 2014) (internal quotations and
10   citation omitted). Plan administrators may not simply dismiss a “treating physician’s
11   opinion as insufficient based on [an] absence of supporting medical evidence,” without
12   relying on other contradictory evidence. Farhat v. Hartford Life & Acc. Ins. Co., 439 F.
13   Supp. 2d 957, 973 (N.D. Cal. 2006). The Court concludes that Dr. Hertza’s dismissal of
14   Dr. Olsen’s diagnosis and testing results based on the fact that he is a treating doctor is
15   improper.
16   9. Analysis of physical activity irrelevant to analysis of cognitive impairment.
17          Prudential points to the fact that Plaintiff continued to exercise as “behavior that
18   conflicted with Plaintiff’s claims that he was so incapacitated by depression and anxiety
19   that he could not work.” Dkt. # 51 at 8. The Court finds that evidence that Plaintiff went
20   skiing, hiking, and went to the gym twice per week is irrelevant to Plaintiff’s claim that
21   he was unable to perform his job due to cognitive impairment. Id. Being able to ski,
22   hike, and workout in no way transfers into or supports performance as a software
23   engineer. Similarly, Prudential’s attempt to dismiss Ms. Schachter’s opinion that
24   Plaintiff could not work based on her comment that he exercised and volunteered
25   regularly is without merit. Id. at 51.
26
     10. The Court finds that Plaintiff has met his burden by a preponderance of
27   evidence and is entitled to benefits from September 19, 2018 through October 31,
28   ORDER – 19
             Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 20 of 21




     2019.
1
             Plaintiff has established that he has been disabled from March 20, 2018 through
2
     the period in the administrative record. He exhausted his STD benefits on September 19,
3
     2018. See Dkt. # 50-1. Dr. Olsen stated that Plaintiff’s condition began in autumn of
4
     2017 and would probably continue for two years. AR at 161. He conducted objective
5
     testing demonstrating Plaintiff’s ongoing cognitive impairment in June 2018. Id. 97-101.
6
     Because the administrative record is undeveloped regarding Plaintiff’s disability after
7
     October 2019, however, the Court makes no determination beyond then and remands to
8
     Prudential for further determination of LTD eligibility. Bunger v. Unum Life Ins. Co. of
9
     Am., 196 F. Supp. 3d 1175, 1186 (W.D. Wash. 2016) (citing Mongeluzo v. Baxter
10
     Travenol Long Term Disability Ben. Plan, 46 F.3d 938, 944 (9th Cir.1995)).
11
     11. The Court remands the appropriate calculation of benefits.
12
             Because Prudential did not issue a decision with respect to the benefit amount, it
13
     would be premature for the Court to decide this matter. See Reddick v. Metro. Life Ins.
14
     Co., No. 3:15-CV-02326-L-WVG, 2017 WL 1094048, at *4 (S.D. Cal. Mar. 23, 2017)
15
     (Plaintiff “never raised the issue of improper benefits calculation in the administrative
16
     context with [plan administrator] and therefore has not yet exhausted his administrative
17
     remedies regarding pre-termination benefits payments”).
18
19   12. The Court enters an injunction pursuant to § 1132(a)(3) requiring Prudential to
     consider claimant’s treating physicians’ opinions in evaluation.
20
             While the persuasiveness of medical evidence is a matter for review, plan
21
     administrators “may not arbitrarily refuse to credit a claimant’s reliable evidence,
22
     including the opinions of a treating physician.” Black & Decker Disability Plan v. Nord,
23
     538 U.S. 822, 834 (2003).
24
                                             V. CONCLUSION
25
             For the foregoing reasons, the Court hereby ORDERS:
26
             (1) Plaintiff’s Motion for Judgment under Federal Rule of Civil Procedure 52 is
27
28   ORDER – 20
          Case 2:19-cv-01256-RAJ Document 60 Filed 03/22/21 Page 21 of 21




1         GRANTED. Dkt. # 49. Plaintiff established that he is entitled to LTD benefits
2         pursuant to the Plan for the period between September 19, 2018 through October
3         31, 2019;
4         (2) Defendant shall pay Plaintiff long-term disability benefits from September 19,
5         2018 through October 31, 2019;
6         (3) Plaintiff is entitled to recover pre-judgment interest on all unpaid benefits, and
7         to recover his attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(1); and
8         (4) Defendant’s Cross-Motion for Summary Judgment is DENIED. Dkt. # 44.
9
          DATED this 22nd day of March, 2021.
10
11
12
                                                     A
                                                     The Honorable Richard A. Jones
13
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 21
